Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri.
Me veo obligado a disentir de la opinión mayoritaria en el caso de autos por entender que los dictámenes del Tribunal de Apelaciones y del Tribunal de Primera Instancia - aquí fueron correctos, por lo que en mi criterio la mayoría del Tribunal se ha equivocado al revocarlos.
Es cierto que el foro de instancia emitió una sentencia sumaria en este caso sin celebrar una vista que había se-ñalado antes. Pero ese dato por sí solo no invalida la sen-tencia dictada. Ello es así porque, por virtud de los proce-dimientos que sí se celebraron, existían ya hechos comprobados suficientes para dictar la sentencia sumaria que luego el foro apelativo correctamente confirmó.
La propia mayoría del Tribunal reconoce en su opinión el hecho crucial de que la parte demandante en este caso, que no estaba en posesión del bien hereditario, no hizo, además, absolutamente nada durante cincuenta y dos años para reclamar su herencia. Conforme a lo resuelto en Arrieta v. Chinea Vda. de Arrieta, 139 D.P.R. 525 (1995), y a los extensos fundamentos doctrinales que allí se citan —que la mayoría reitera en su propia opinión— la acción de la parte demandante, que constituía necesariamente una petición de herencia, estaba prescrita, como bien lo resolvieron los foros a quo.
Ese hecho jurídico innegable no queda contradicho de ningún modo por alguno que otro acto aislado de los de-mandantes de pagar algunas contribuciones de la propie-dad con respecto a la finca en cuestión. Ello es así porque desde Rodríguez v. Ubides Vda. de Font, 58 D.P.R. 252 (1941), en Derecho es claro que tales actos no constituyen *190por sí solos siquiera una aceptación tácita de la herencia. Sencillamente los demandantes en este caso nunca acepta-ron la herencia.
Por ende, dichos demandantes, aunque tuviesen voca-ción sucesoria, nunca llegaron a tener la condición de he-rederos, por lo que su acción aquí fue inexorablemente una petición de herencia, sujeta a un término prescriptivo de treinta años. No existe fundamento válido alguno en este caso para estimar que la acción de los demandantes podría considerarse como una de partición de herencia.
El grave error que comete la mayoría en su opinión es el de estimar que porque el foro de instancia no recibió toda la prueba necesaria para resolver si había mediado usuca-pión aquí, dicho foro no podía adjudicar la cuestión de la prescripción de la referida acción de petición de herencia. Ello podría ser correcto si en este caso hubiese alguna cuestión relativa a que la parte demandante tenía derecho sobre la finca en controversia, por razón de usucapión. Pero como en el caso de autos la única parte con algún posible derecho de usucapión sobre la finca referida es la parte demandada, no era de ningún modo necesario resolver lo de la usucapión para poder determinar que la acción de petición de herencia de los demandantes estaba pres-crita, como correctamente lo hicieron el Tribunal de Apela-ciones y el Tribunal de Primera Instancia en este caso.
En resumen, pues, este caso es realmente muy sencillo, y toda la extensa disquisición doctrinal en la opinión ma-yoritaria sobre derecho sucesorio —muy imprecisa y equí-voca a veces— no cambia ese hecho. Aquí sólo hay unos potenciales herederos que no ejercieron su acción de peti-ción de herencia a tiempo. Ello es jurídicamente así, sin que importe para nada si la parte demandada —herederos también en posesión del inmueble en cuestión— consolidó o no su título sobre la finca referida mediante usucapión. Eso, en efecto, resolvieron los foros a quo correctamente, por lo que procedía aquí era confirmar sus dictámenes.
*191Como la mayoría opta por otro curso de acción, yo disiento.